INCENTIVE STOCK OPTION AGREEMENT

HUDSON TECHNOLOGIES, INC.



 

 

AGREEMENT made as of the (insert date) (the "Grant Date") between Hudson
Technologies, Inc. (the "Company"), a New York corporation, having a principal
place of business at PO Box 1541, One Blue Hill Plaza, 14th Floor, Pearl River,
New York 10965, and (insert name of Grantee) (the "Grantee").

WHEREAS, the Company desires to grant to the Grantee an Incentive Stock Option
to purchase shares of its common stock, par value $.01 per share (the "Shares"),
under and for the purposes of the 2008 Stock Incentive Plan of the Company (the
"Plan") pursuant to the terms thereof;

WHEREAS, the Company and the Grantee understand and agree that unless otherwise
defined herein any terms used herein have the same meanings as in the Plan.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

1. Grant of Option. The Company hereby grants to the Grantee the right and
option to purchase all or any part of an aggregate of (insert number of shares)
shares, Common Stock, $.01 par value, on the terms and conditions and subject to
all the limitations set forth herein and in the Plan, which is incorporated
herein by reference. The Grantee acknowledges receipt of a copy of the Plan.

2. Purchase Price. The purchase price of the Shares covered by the Option shall
be (insert price per share) per share.

3. Exercise of Option. The Option granted hereby shall vest as of the Grant Date
and be exercisable as of (insert date of grant).



4. Term of Option. The option shall terminate (insert term) years from the date
of this Agreement, but shall be subject to earlier termination as provided
herein or in the Plan.

If the Grantee ceases to be employed by the Company for any reason other than
death, termination for cause or voluntary termination without the consent of the
Company, the Option may be exercised at any time within three (3) months days
after the date the Grantee ceases to be an employee, but in any event not later
than the date on which the option terminates under this Agreement. In such
event, the Option shall be exercisable only to the extent that the right to
purchase Shares under the Plan has accrued and is in effect at the date of such
cessation of employment.

In the event that the Grantee is terminated for cause or voluntarily terminates
without the consent of the Company, the options granted under this Agreement, to
the extent not theretofore exercised, shall automatically terminate as of the
date of termination of the Grantee's employment. In the event of disability of
the Grantee (as determined by the Board of Directors of the Company or the
Compensation and Stock Option Committee of the Company, as the case may be, and
as to the fact and date of which the Grantee is notified by the Board or that
Committee, as the case may be, in writing), the Option shall be exercisable
within one (1) year after the date of such disability, but in any event not
later than the date on which the option terminates under this Agreement. In such
event, the Option shall be exercisable to the extent that the right to purchase
the Shares hereunder has accrued on the date the Grantee becomes disabled, and
is in effect as of such determination date.

In the event of the death of the Grantee while an employee of the Company or
within ninety (90) days after the termination of employment (other than
termination for cause or without consent of the Company), the Option shall be
exercisable to the extent exercisable but not exercised as of the date of death
and in such event, the Option must be exercised, if at all, within one (1) year
after the date of death of the Grantee, but in any event not later than the date
on which the option terminates under this Agreement

5. Non-Assignability. The Option shall not be transferable by the Grantee
otherwise than by will or by the laws of descent and distribution and shall be
exercisable, during the Grantee's lifetime, only by the Grantee. The Option
shall not be assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to execution, attachment or
similar process. Any attempted transfer, assignment, pledge, hypothecation or
other disposition of the Option or of any rights granted hereunder contrary to
the provisions of this Section 5, or the levy of any attachment or similar
process upon the Option or such right, shall be null and void.

6. Exercise of Option and Issue of Shares. The Option may be exercised in whole
or in part (to the extent that it is exercisable in accordance with its terms)
by giving written notice to the Company, together with the tender of the Option
price. Such written notice shall be signed by the person exercising the Option,
shall state the number of Shares with respect to which the Option is being
exercised, shall contain any warranty required by Section 7 below and shall
otherwise comply with the terms and conditions of this Agreement and the Plan.
The Company shall pay all original issue taxes with respect to the issue of the
Shares pursuant hereto and all other fees and expenses necessarily incurred by
the Company in connection herewith. Except as specifically set forth herein, the
holder acknowledges that any income or other taxes due from him or her with
respect to this Option or the Shares issuable pursuant to this Option shall be
the responsibility of the holder. The holder of this Option shall have rights as
a shareholder only with respect to any Shares covered by the Option after due
exercise of the Option and tender of the full exercise price for the Shares
being purchased pursuant to such exercise.

7. Purchase for Investment. Unless the offering and sale of the Shares to be
issued upon the particular exercise of the Option shall have been effectively
registered under the Securities Act of 1933, as now in force or hereafter
amended, or any successor legislation (the "Act"), the Company shall be under no
obligation to issue the Shares covered by such exercise unless and until the
following conditions have been fulfilled:



(a) The person(s) who exercise the Option shall warrant to the Company, at the
time of such exercise, that such person(s) are acquiring such Shares for his or
her own account, for investment and not with a view to, or for sale in
connection with, the distribution of any such Shares, in which event the
person(s) acquiring such Shares shall be bound by the provisions of the
following legend which shall be endorsed upon the certificate(s) evidencing
their option Shares issued pursuant to such exercise:

"The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended (the "Act"). Such shares may not be sold,
transferred or otherwise disposed of unless they have first been registered
under the Act or, unless, in the opinion of counsel satisfactory to the
Company's counsel, such registration is not required."

(b) The Company shall have received an opinion of its counsel that the Shares
may be issued upon such particular exercise in compliance with the Act without
registration thereunder. Without limiting the generality of the foregoing, the
Company may delay issuance of the Shares until completion of any action or
obtaining of any consent, which the Company deems necessary under any applicable
law (including without limitation state securities or "blue sky" laws).

8. Notices. Any notices required or permitted by the terms of this Agreement or
the Plan shall be given by registered or certified mail, return receipt
requested, and sent, if the Company, at its principal executive offices, and if
the Grantee, at the Grantee's most current residence address as reflected in the
records of the Company or to such other address or addresses of which notice in
the same manner has previously been given. Any such notice shall be deemed to
have been given when mailed in accordance with the foregoing provisions. Either
party hereto may change the address of which notices shall be given by providing
the other party hereto with written notice of such change.

9. Governing Law. This Agreement shall be construed and enforced in accordance
with the law of the State of New York.

10. Benefit of Agreement. This Agreement shall be for the benefit of and shall
be binding upon the heirs, executors, administrators and successors of the
parties hereto.



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Grantee has hereunto set his or her hand, all
as of the day and year first above written.

HUDSON TECHNOLOGIES, INC.

____________________________________

(insert name and title of Company officer)

______________________________________

(insert Grantee's name), Grantee